DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed March 2, 2022, with respect to the rejection under 35 U.S.C. 102 (a)(1) have been fully considered and are persuasive in light of the amendments made on March 2, 2022.  The 102 and 103 rejections of the pending claims has been withdrawn. Claims 1-3, 5-12, 14-15, 17-18 and 20 are now in condition for allowance. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or reasonably suggest: a bendable, pre-formed lead body operable to be implanted proximate a neural pathway of a patient; a first electrode comprising a plurality of first segments at a first longitudinal location of the lead body and configured to be positioned at a lateral epidural region proximate at least one nerve root of the patient; a second electrode comprising a plurality of second segments at a second longitudinal location of the lead body and configured to be positioned along a midline of the patient's spinal column; a signal generator electrically coupled to at least one of the first and second electrodes; and a processor coupled to the signal generator and operable to apply a stimulation signal to at least one of the first and second electrodes, wherein the first electrode is coupled to the signal generator to apply a stimulation signal and the second electrode is coupled to a sensing circuit that senses biopotentials, in combination with the other elements in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792